301 F.2d 307
Mary B. HEYWARD, and John T. Heyward and Haidee M. Heyward, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 8509.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1962.
Decided April 9, 1962.

On Petition to Review the Decisions of the Tax Court of the United States.
Robert W. Hemphill, Chester, S. C. (Paul Hemphill and Paul Hemphill, Jr., Chester, S. C., on brief), for petitioners.
Stephen B. Wolfberg, Attorney, Department of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and Robert N. Anderson, Attorneys, Department of Justice, on brief), for respondent.
Before SOBELOFF, Chief Judge, and SOPER and BOREMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of the Tax Court. Mary B. Heyward, 36 T.C. 739 (July 28, 1961).


2
Affirmed.